DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 11 has been canceled. Claims 1-10 and 12-20 are pending in the application and have been examined. 

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. Applicant argues on pages 9-11 in the Remarks dated 5/18/2021 that, Endo fails to anticipate each and every element of amended claim 1. For example, no teaching can be found in Endo of a lower portion of a cylinder head bore into which an electrode of the ignition plug extends, “wherein the lower portion of the bore is a chamber of the cylinder head that is outside of the combustion chamber and separated from the combustion chamber via a base positioned between the cylinder head and the combustion chamber, and wherein a piston is positioned within the combustion chamber,” and Endo instead teaches that the electrode end of ignition plug (47) and the chamber (46) housing this electrode end are positioned within the same combustion chamber (41) as the piston (38). Examiner respectfully disagrees. The newly updated annotated figure shows the lower portion is separated from the combustion chamber by the base. It would appears that the Applicant is indicating that the base in Endo .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Annotated Endo Fig. 6:
To more easily represent the application of prior art, Figure 6 from Endo has been annotated by the examiner for the applicant's convenience.

    PNG
    media_image1.png
    583
    542
    media_image1.png
    Greyscale

Claim(s) 1, 3-10, 12-13, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 2019/0203636 A1) hereinafter Endo.
Claim 1:
Endo discloses a system, comprising: a cylinder head comprising a bore, [Fig. 6, Items 27, 48] wherein the bore comprises an upper portion configured to selectively receive an ignition plug and [Fig. 6, Items 47 and annotations] a lower portion into which an electrode of the ignition plug extends [Fig. 6, annotations], wherein the lower portion 
It should be noted that Dictionary.com defines a base as the lowest part or edge of something.
Claim 3:
Endo, as shown in the rejection above, discloses all the limitations of claim 1.
Endo also discloses wherein a central axis that extends through a geometric center of the bore is also an axis along which the piston oscillates within the combustion chamber. [Fig. 5, Item 38, "C"; Para. 0048]
Claim 4:
Endo, as shown in the rejection above, discloses all the limitations of claim 1.
Endo also discloses wherein the lower portion is spaced away from the combustion chamber via the base. [Fig. 6, Items 41, 47, 58b]
Claim 5:
Endo, as shown in the rejection above, discloses all the limitations of claim 4.
Endo also discloses wherein the base comprises a plurality of apertures configured to fluidly couple the lower portion of the bore to the combustion chamber. [Fig. 6, Items 58b, 67]
Claim 6:
Endo, as shown in the rejection above, discloses all the limitations of claim 5.

Claim 7:
Endo, as shown in the rejection above, discloses all the limitations of claim 1.
Endo also discloses wherein the upper portion is threaded and wherein the lower portion is smooth. [Fig. 6, Items 46, 62; Para. 0055]
Claim 8:
Endo, as shown in the rejection above, discloses all the limitations of claim 7.
Endo also discloses wherein the ignition plug is threaded into the upper portion. [Fig. 6, Items 47, 63; Para. 0055]
Claim 9:
Endo, as shown in the rejection above, discloses all the limitations of claim 1.
Endo also discloses wherein the upper portion is sealed from the lower portion. [Fig. 6, Items 59, 64]
Claim 10:
Endo discloses an engine system, comprising: a combustion chamber shaped via a cylinder block and a cylinder head, [Fig. 5, Items 26, 27, 41; Para. 0049] wherein a piston is configured to oscillate within the combustion chamber along an axis; and [Fig. 5, Item 38, "C"; Para. 0048] a bore arranged in the cylinder head fluidly coupled to the combustion chamber via a plurality of apertures arranged in a base of the cylinder head, [Fig. 6, Items 27, 41, 58, 67] wherein the base spatially separates a prechamber of the bore from the combustion chamber, and [Fig. 6, Items 41, 46, 58b] wherein the bore further comprises a threaded portion configured to receive an ignition plug, [Fig. 6, 
It should be noted that Dictionary.com defines a base as the lowest part or edge of something.
Claim 12:
Endo, as shown in the rejection above, discloses all the limitations of claim 10.
Endo also discloses wherein the threaded portion and the prechamber are aligned along the axis. [Fig. 6, Items 46, 62, 63, "C"; Para. 0050-0051]
Claim 13:
Endo, as shown in the rejection above, discloses all the limitations of claim 10.
Endo also discloses wherein the ignition plug is threaded into the threaded portion, and wherein the ignition plug is selectively removable from the bore without removing the prechamber. [Fig. 6, Items 47, 63; Para. 0050-0051]
It should be noted that the limitations don’t indicate that the ignition plug must be directly threaded in to the threaded portion. In the case of Endo, the ignition plug is threaded in to the holder (61) which is threaded in to the upper portion (62, annotations). Further, a person of ordinary skill in the art would recognize that the ignition plug may be removed from the bore via the threads at 63 and may therefore be removed without removing the prechamber.
Claim 16:

Endo also discloses wherein apertures of the plurality of apertures vary in one or more of size, shape, and orientation. [Fig. 6, Item 67]
It is shown that one aperture is oriented left and another aperture is oriented right and therefore vary in orientation.
Claim 18:
Endo discloses an engine system, comprising: a combustion chamber shaped via a cylinder block and a cylinder head, [Fig. 5, Items 26, 27, 41; Para. 0049] wherein a piston is configured to oscillate within the combustion chamber along an axis; and [Fig. 5, Item 38, "C"; Para. 0048] a bore arranged in the cylinder head fluidly coupled to the combustion chamber via a plurality of apertures arranged in a base of the cylinder head, [Fig. 6, Items 27, 41, 58, 67] wherein the base spatially separates a prechamber of the bore from the combustion chamber, and [Fig. 6, Items 41, 46, 58b] wherein the bore further comprises a threaded portion configured to receive an ignition plug, [Fig. 6, Items 46, 47, 62; Para. 0055; annotations] wherein the threaded portion allows only a negative electrode of the ignition plug to extend into the prechamber. [Fig. 6, Item 46, annotation], wherein the negative electrode of the ignition plug and the prechamber are positioned outside of the combustion chamber and separated from the combustion chamber, and wherein the base is positioned between the cylinder head and the combustion chamber. [Fig. 6, annotations]
It should be noted that the specification refers to a "ground" electrode being allowed to extend in to the prechamber. A person of ordinary skill in the art would 
It should be noted that Dictionary.com defines a base as the lowest part or edge of something.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claims 1 and 18 above, and further in view of Tourteaux et al. (US 20065/0096571 A1) hereinafter Tourteaux.
Claim 2:
Endo, as shown in the rejection above, discloses all the limitations of claim 1.
	Endo doesn’t explicitly disclose wherein the bore comprises a uniform diameter.
	However, Tourteaux does disclose wherein the bore comprises a uniform diameter. [Fig. 7, Item 10; Para. 0105]
It should be noted that the bore is claimed to have both a smooth portion and a threaded portion. The specification recites on page 10, "In the example of FIG. 1, a diameter of the chamber 8 and the ignition plug threaded bore 7 are substantially identical. In one example, threads of the ignition plug threaded bore 7 may differentiate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Endo with the disclosure of Tourteaux to simplify manufacturing by requiring only one bore diameter therefore reducing cost.
Claim 19:
Endo, as shown in the rejection above, discloses all the limitations of claim 18.
	Endo discloses wherein the threaded portion and the prechamber are aligned along the axis [Fig. 6, Item 63, "C"; Para. 0068].	
Endo doesn’t explicitly disclose wherein the bore comprises a uniform diameter.
	However, Tourteaux does disclose wherein the bore comprises a uniform diameter. [Fig. 7, Item 10; Para. 0105]
It should be noted that the bore is claimed to have both a smooth portion and a threaded portion. The specification recites on page 10, "In the example of FIG. 1, a diameter of the chamber 8 and the ignition plug threaded bore 7 are substantially identical. In one example, threads of the ignition plug threaded bore 7 may differentiate the two diameters." Therefore, the claim limitation is being interpreted as: the diameter being uniform with the only differentiation being threads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Endo with the disclosure of Tourteaux to simplify manufacturing by requiring only one bore diameter therefore reducing cost.
Claim 20:
Endo and Tourteaux, as shown in the rejection above, discloses all the limitations of claim 19.
Endo also discloses wherein there are no additional inlets or other outlets fluidly coupling the combustion chamber to the prechamber other than the plurality of apertures. [Fig. 6, Items 41, 46, 67] 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 10 above, and further in view of Yilmaz et al. (DE 102018221917 A1) hereinafter Yilmaz.
Claim 14:
Endo, as shown in the rejection above, discloses all the limitations of claim 10.
Endo doesn’t explicitly disclose wherein the base comprises a thickness less than or equal to a threshold amount, wherein the threshold amount is 5 mm.
However, Yilmaz does disclose wherein the base comprises a thickness less than or equal to a threshold amount, wherein the threshold amount is 5 mm. [Para. 0007-0008]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Endo with the disclosure of Yilmaz to help manage thermal loads subjected to the base from the combustion chamber [Para. 0005-0006].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 10 above, and further in view of Anderson et al. (US 2020/0123963 A1) hereinafter Anderson.
Claim 15:
Endo, as shown in the rejection above, discloses all the limitations of claim 10.
Endo doesn’t explicitly disclose wherein apertures of the plurality of apertures are identically sized and shaped.
However, Anderson does disclose wherein apertures of the plurality of apertures are identically sized and shaped. [Para. 0041]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Endo with the disclosure of Anderson to enable a spray output and pattern that aligns in such a way that a person of ordinary skill in the art can select various ranges according to certain parameters and applications, such as size of the engine, quantity of fuel to be distributed, power output desired, operating parameters of the engine or fuel system, etc. [Para. 0055].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 10 above, and further in view of Sasidharan et al. (US 2014/0261298 A1) hereinafter Sasidharan.
Claim 17:
Endo, as shown in the rejection above, discloses all the limitations of claim 10.
Endo doesn’t explicitly disclose wherein the cylinder head including the prechamber is a single piece.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Endo with the disclosure of Sasidharan to reduce the overall complexity of the assembly via a reduction in the number of parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747